United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.G., Appellant
and
U.S. POSTAL SERVICE, PATERSON POST
OFFICE, Paterson, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1925
Issued: March 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 19, 2012 appellant, through his attorney, filed a timely appeal of the
June 12, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established a left knee injury causally related to factors of
his federal employment.
On appeal, counsel contends that a July 13, 2011 magnetic resonance imaging (MRI)
scan and January 30, 2012 medical report of Dr. Alan E. Schultz, an attending Board-certified
orthopedic surgeon, are sufficient to establish appellant’s claim.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted under OWCP File No. xxxxxx231 that on January 13, 1999 appellant,
then a 28-year-old letter carrier, sustained a ruptured left patella tendon while in the performance
of duty. It authorized left knee surgery.2
On March 30, 2011 appellant filed a claim alleging that he sustained a recurrence of
disability on March 14, 2011 causally related to his accepted January 13, 1999 employment
injury while performing limited-duty work. He reinjured his left knee as a result of standing for
hours on a floor with no mats from March 12 through 26, 2011.
Medical evidence submitted included a January 19, 2011 disability certificate from
Dr. Francesco W. Lima, a Board-certified family practitioner, authorized appellant to return to
light-duty work on January 20, 2011. In a February 2, 2011 prescription, he listed appellant’s
restrictions, which included no walking or climbing stairs for four weeks.
Dr. Scott L. Coleman, a Board-certified internist, released appellant to return to work on
February 24, 2011 with no walking or climbing stairs from March 3 to 31, 2011.
In a March 29, 2011 disability slip, a physician’s assistant whose signature is illegible
advised that appellant had a left leg injury and released him to return to work on March 30, 2011.
Dr. Schultz, in a duty status report and prescription note dated March 31, 2011, advised
that appellant had internal derangement and strain of the left knee. Appellant could return to
work on April 30, 2011.
By letter dated March 31, 2011, the employing establishment controverted the claim,
contending that the absence of floor mats did not cause appellant’s claimed injury. Appellant
never complained about a lack of mats on the workroom floor or requested a mat. The
employing establishment accommodated his previous physical restrictions with light-duty work.
On April 14, 2011 OWCP determined that appellant’s recurrence claim should be treated
as a new occupational disease claim as he alleged a new incident after he started work at the
employing establishment. The claim was assigned File No. xxxxxx206. By letter dated
April 20, 2011, OWCP advised appellant that the evidence submitted was insufficient to
establish his claim. It requested that he submit factual and medical evidence, including a
rationalized medical opinion from an attending physician describing his symptoms and
employment duties and activities and providing dates of examination and treatment, examination
and test results, a diagnosis together with an explanation as to how his work activities caused,
contributed to or aggravated his medical condition.
Reviewed in the record was a March 31, 2011 treatment note, Dr. Schultz obtained a
history that appellant believed that he may have aggravated his prior left knee injury. Appellant
had symptoms related to the patellofemoral region of his previously surgically repaired left knee.
2

In a January 31, 2003 decision, OWCP granted appellant a schedule award for 19 percent permanent impairment
to the left lower extremity.

2

He related to Dr. Schultz that extended period on a cold, hard and damp floor may have triggered
or exacerbated the old event. Dr. Schultz reported that an x-ray of the left knee revealed
symmetrical joint space. There was no evidence of an acute injury. Dr. Schultz advised that
appellant had internal derangement and an inflammatory joint. In an April 21, 2011 prescription
note, he advised that appellant was unable to work through June 1, 2011. In a treatment note of
that same date, Dr. Schultz stated that appellant required at least six weeks of physical therapy
and could more than likely return to work in early July 2011. He followed up with a medical
form and duty status report, in which he reiterated his prior diagnoses of internal derangement
and strain of the left knee and advised that appellant was unable to work until at least
July 30, 2011. On June 30, 2011 Dr. Schultz advised that appellant was unable to work through
August 15, 2011.
Appellant, in a May 18 2011 statement, attributed his current left leg injury to his
accepted January 19, 1999 employment-related left knee injury and standing three to four hours a
day on a cement floor without any cushioned mats while working at the employing
establishment. He stated that on March 12, 2011 his regular-duty station was evacuated due to
flooding throughout Wayne, New Jersey. Carriers, including appellant, were relocated to a new
facility of the employing establishment. He worked 8 to 10 hours a day, 5 days a week at this
location. Appellant also worked part time as a cashier at Home Depot where he was given a
cushioned floor mat. He only worked four hours a day on a couple of days from March 12
through 26, 2011. Appellant last worked at the store on March 24, 2011.
In a July 13, 2011 decision, OWCP denied appellant’s claim, finding that the evidence
was insufficient to establish that the described injury or event occurred as alleged. It also found
that the medical evidence did not establish that he sustained a diagnosed condition caused by the
work injury or event.
By letter dated August 5, 2011, appellant, through his attorney, requested a telephone
hearing with an OWCP hearing representative. During the November 15, 2011 telephone
hearing he testified that his new duties at the employing establishment included casing mail three
to four hours a day. Appellant’s regular letter carrier duties at the previous location only
required him to case mail two to two and one-half hours a day. He stood on a mat at the previous
location. Appellant reported his knee condition to his supervisor. He worked part time, less than
10 hours a week, at Home Depot for more than two years without any left knee problems.
Appellant was able to move and rest his knee while at his part-time job and was able to continue
his part-time job because there was less strain on his knee than working at the employing
establishment. He had not worked since August 23, 2011 when the postmaster sent him home
because he could not perform his required work duties.
In a February 1, 2012 decision, an OWCP hearing representative affirmed as modified
the August 5, 2011 decision. The hearing representative found that the evidence was sufficient
to establish that from March 12 to 26, 2011 appellant stood on a cement floor without a mat
while casing mail three to four hours a day. She, however, found that the medical evidence in
File Nos. xxxxxx206 and xxxxxx231 did not contain a rationalized medical opinion explaining
how his left knee condition was caused or aggravated by the accepted employment factors.

3

By letter dated March 15, 2012, appellant’s attorney requested reconsideration and
submitted additional medical evidence. In a January 30, 2012 report, Dr. Schultz provided a
history that during an examination on March 31, 2011 appellant stated that he had aggravated his
previously surgically corrected left knee condition due to persistent standing on cold hard
flooring. On or about March 12, 2011 he experienced a severe exacerbation of left knee pain
that appeared to be triggered by standing on the floor. Dr. Schultz stated that x-rays performed
at that time showed no evidence of an acute injury. His impression was an inflammatory joint.
Dr. Schultz referred to a subsequent MRI scan which did not show a new physical tear, but rather
progressive deterioration in the patellofemoral joint and a small knee effusion. The ligaments
and tendons were intact. Patellar tendon showed thickening consistent with a prior injury. There
was a decrease in the medial joint space and patellofemoral region. Dr. Schultz advised that
recent MRI scan findings showed a progression and an exacerbation of appellant’s 1999 knee
injury. The findings were consistent with post-traumatic degenerative changes of the
patellofemoral joint and medial compartment, which accelerated the normal wear and tear
process initiated by the injury. Dr. Schultz stated that the recent flare-up of appellant’s left knee
symptoms was not related to his work at Home Depot, which he performed on a limited basis,
provided him with the ability to frequently change his position and required minimal standing on
a regular basis. He attributed the exacerbation to his work environment at the employing
establishment as the primary modality.
In a June 12, 2012 decision, OWCP denied modification of the February 1, 2012
decision. It found that Dr. Schultz’ January 30, 2012 report was not sufficiently rationalized to
establish that appellant sustained a medical condition causally related to the established work
duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
3

5 U.S.C. §§ 8101-8193.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

5

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

4

which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty and must be supported by
medial rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.6 Neither the fact that appellant’s
condition became apparent during a period of employment nor his or her belief that, the
condition was caused by his or her employment is sufficient to establish a causal relationship.7
ANALYSIS
OWCP accepted as factual that from March 12 to 26, 2011 appellant stood on a cement
floor without a mat while casing mail three to four hours a day as a limited-duty letter carrier.
While the work duties are established, the Board finds that he failed to establish a causal
relationship between any left knee conditions and the established work duties.
Dr. Schultz’ January 30, 2012 report found that appellant’s left knee symptoms were
caused by his work at the employing establishment and not by his part-time job at Home Depot.
He provided a history that appellant worked on a cold hard damp floor at the employing
establishment, which he contended aggravated his prior employment-related left knee injury.
Dr. Schultz noted that his prior x-ray and MRI scan findings related to the left knee and
diagnosis of inflammatory joint. He advised that recent MRI scan findings showed a progression
and an exacerbation of the accepted 1999 employment-related left knee injury and were
consistent with post-traumatic degenerative changes of the patellofemoral joint and medial
compartment, which accelerated the normal wear and tear process initiated by the 1999 injury.
While Dr. Schultz opined that appellant’s current left knee conditions were the result of an
established work duty, he failed to explain how the employment factor caused or contributed to
the conditions. The Board has held that a medical opinion not supported by medical rationale is
of little probative value.8 Without medical reasoning explaining how the established
employment factor caused or contributed to appellant’s left knee conditions, Dr. Schultz’
January 30, 2012 report is insufficient to meet appellant’s burden of proof.9 None of the other
reports, treatment notes and prescriptions from Dr. Schultz offered an opinion on how the
established employment duties caused or aggravated appellant’s diagnosed left knee conditions
and resultant intermittent periods of disability. Medical evidence which does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value.10 The
Board finds, therefore, that this evidence is insufficient to establish appellant’s claim.
6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 5 at 351-52 (1989).

7

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

8

Caroline Thomas, 51 ECAB 451 (2000).

9

C.B., Docket No. 08-1583 (issued December 9, 2008).

10

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004);
Michael E. Smith, 50 ECAB 313 (1999).

5

Dr. Lima’s January 19, 2011 disability certificate and February 2, 2011 prescription
advised that appellant could return to light work with restrictions, but failed to provide
confirmation of any diagnosis or an opinion as to whether his disability and restrictions were
caused or contributed to by the established work duties. Likewise, Dr. Coleman, in a
February 24, 2011 prescription, released appellant to return to work with restrictions from
March 3 to 31, 2011, but he did not provide a diagnosis or an opinion on the causal relationship
between appellant’s disability and the established employment factors. As the reports of Drs.
Lima and Coleman do not contain any firm diagnosis, rationale or explanation of the mechanism
of injury arising from, appellant’s accepted employment duties, he failed to meet his burden.11
The March 29, 2011 disability slip from a physician’s assistant is of no probative medical
value since a physician’s assistant is not a physician as defined under FECA.12
The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained a left knee condition causally related to the accepted
employment factors. Appellant did not meet his burden of proof.
On appeal, appellant’s attorney contended that a July 13, 2011 MRI scan and Dr. Schultz’
January 30, 2012 report were sufficient to establish appellant’s claim. The Board notes,
however, that the July 13, 2011 MRI scan is not contained in the case record under OWCP File
Nos. xxxxxx206 and xxxxxx231. Moreover, as stated, Dr. Schultz’ January 30, 2012 report does
not provide a rationalized medical opinion explaining how appellant’s left knee conditions were
caused by the established work duties.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a left knee injury
causally related to factors of his federal employment.

11

Gary M. DeLeo, 56 ECAB 656 (2005); Victor J. Woodhams, supra note 5.

12

See 5 U.S.C. § 8101(2); P.B., Docket No. 12-960 (issued September 25, 2012); George H. Clark, 56 ECAB
551 (2002).

6

ORDER
IT IS HEREBY ORDERED THAT the June 12, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 11, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

